United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-20537
                          c/w No. 02-20598
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUGO GARZA GARZA,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-258-ALL
                      USDC No. H-00-CR-775-5
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Hugo Garza Garza ("Garza") on

appeal has moved for leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Garza has filed an untimely response to counsel's motion and

brief.   Our independent review of the record discloses no

non-frivolous issue for appeal.   Accordingly, counsel's motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20537
                        c/w No. 02-20598
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.